                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK
________________________________________________
ERNIE HINES D/B/A COLORFUL MUSIC                 )
                  Plaintiff                      ) Action No.
v.                                               ) 19-CV-04587
                                                 )
ROC-A-FELLA RECORDS INC, DEF JAM                 )
RECORDINGS INC., UNIVERSAL MUSIC GROUP,          )
SONY MUSIC HOLDINGS INC.,                        )
SHAWN CARTER p/k/a JAY-Z and                     )
TIMOTHY MOSLEY p/k/a TIMBALAND                   )
                  Defendants                     )
________________________________________________)


PLAINTIFF’S OPPOSITION TO DEFENDANT SHAWN CARTER’S
   MOTION TO DISMISS THE AMENDED COMPLAINT FOR
   INSUFFICENT SERVICE AND CROSS MOTION FOR AN
ENLARGMENT OF TIME TO SERVE DEFENDANTS PURSUANT
                     TO RULE 6(B)


                                        Christopher Brown
                                        CB3465
                                        Brown & Rosen LLC
                                        100 State Street, Suite 900
                                        Boston, MA 02109
                                        (T) 617-728-9111
                                        cbrown@brownrosen.com
                                        Counsel for Plaintiff

Dated: September 27, 2019
                                     I. INTRODUCTION

        Plaintiff Ernie Hines d/b/a Colorful Music hereby opposes the Rule 12(b)(5)

Motion To Dismiss filed by Defendant Shawn Carter p/k/a Jay-Z for insufficient service

of process. Plaintiff has completed service of process on Carter pursuant to the F.R.C.P

4. Plaintiff also files its Cross Motion pursuant to F.R.C.P. 6(b) for an enlargement of

time to serve Timothy Mosely (“Mosely”) and any other defendant the Court may rule

was improperly served. Plaintiff requests an enlargement of time until November 15,

2019.


1. Service of Shawn Carter Complies with Federal Rule of Civil Procedure 4(e)(1) and
4(e)(2)(c).1


        Under FRCP 4, an individual within the United States may be served by delivering a

copy of the summons and complaint to the individual personally, leaving a copy at the

individual’s dwelling or usual place of abode with someone of suitable age and discretion who

resides there; or delivering a copy to an agent authorized or appointed by law to receive service

of process. New York CPLR 308 provides several additional methods for service of the

summons and complaint in an action filed in federal court in the state. Beller & Keller v. Tyler,

120 F. 3rd 21 (2d Cir. 1997).



Federal Rule of Civil Procedure 4(e), in relevant part, states that:

                ... [S]ervice upon an individual from whom a waiver has not
                been obtained and filed, other than an infant or an incompetent



1
 Defendant Carter makes mention to F.R.C.P.4(e)(3) in his Memorandum of Law (page 4), however, that rule does
not exist.

                                                 1
               person, may be effected in any judicial district of the
               United States:

               (1) pursuant to the law of the state in which the district court is
               located ... for the service of a summons upon the defendant in an
               action brought in the courts of general jurisdiction of the State.

               (2) doing any of the following:
               (a) delivering a copy of the summons and of the complaint to the
               individual personally;
               (b) leaving a copy of each at the individual's dwelling or usual place of
                abode with someone of suitable age and discretion who resides
               there; or
               (c) delivering a copy of each to an agent authorized by appointment
               or by law to receive service of process.

       A. Service of Shawn Carter Complies With Federal Rule of Civil Procedure 4(e)(1).

   Pursuant to F.R.C.P. 4(e)(1), Carter can be served pursuant to CPLR § 308(4), which

delineates what is commonly referred to as "nail and mail" service. Section 308(4) states that

service can be effected by affixing the summons to the door of either the actual place of business,

dwelling place or usual place of abode within the state of the person to be served and by either

mailing the summons to such person at his or her last known residence or by mailing the

summons ... [to] his or her actual place of business.



      Step 1: Affix the summons to the door of either the actual place of business, dwelling place,
       or usual place of abode within New York Sate of the person to be served and
      Step2: Mail the process by first class mail to the person to be served at his or her last known
       residence or mailing them to his or her actual place of business. CPLR 308(4).

       Process servers are permitted to fix the summons and complaint to a door of the person’s

business and mail to the person’s business pursuant to CPLR 308(4). Beller & Keller v. Tyler,

120 F. 3rd 21 (2d Cir. 1997). In this action, Carter contends that service of process on Marc De

                                             2
Neree (“DeNerre”) and the mailing of the documents to Carter’s office constitutes improper

service pursuant to F.R.C.P 4. This argument is without merit.

         The process server, Mr. Del Los Santos (“Santos”) went to Roc Nation LLC on August

27, 2019 to serve Carter. Santos was (1) prohibited from going to Carter’s office inside Roc

Nation LLC and (2) was unable to affix the documents to Carter’s office door.2 Instead, after

informing the receptionist at Roc Nation LLC that he was there to serve process on Carter,

Santos was told to wait and the receptionist would provide a person authorized to accept service

for Carter. After waiting for approximately five (5) minutes, DeNeree came to the lobby and

talked with Santos. DeNeree took the documents for Carter, indicated he was authorized to

accept service for Carter and provided his name and title to Santos. DeNeree then executed

Santos’ ledger for the accepted service. See Affidavit of Juan De Los Santos dated September

26, 2019 and Exhibit B. Santos then mailed the documents to Carter’s office as well.                     This is

valid service under CPLR 308(4). Compare with Sanders v. Elie, 29 AD3d 773, 816 NYSD 509

(2d 2006); Earle v. Valente, 302 AD 2d 353, 754 NYS2d 364 (2d 2003); Annis v. Long, 298

AD2d 340, 751 NTs2d 370 (2d Dept 2002). Hence, Carter was properly served pursuant to

F.R.C.P 4 via sufficient service under CPLR 308(4).

         Process servers are permitted to fix the summons and complaint to a door of the person’s

business and mail to the person’s business pursuant to CPLR 308(4). Beller & Keller v. Tyler,

120 F. 3rd 21 (2d Cir. 1997).

         Furthermore, service is sufficient pursuant to F. R. C.P 4(e)(1) as Carter was properly

served pursuant to CPLR 308(2). CPLR 308 sets forth the different ways by which service of



2
  This is after Mr. Santos attempted to service Carter at the address on file for Carter’s Roc-a-Fella Records Inc.
(“Records”) business on August 5, 2019 located at 1411 Broadway 39th Floor, New York, NY. Despite the fact that
the address is still “active” with the New York Secretary of State, Records, no longer utilized the address.

                                                    3
process upon an individual can be effected in order for the court to obtain jurisdiction over that

person. CPLR 308(2) provides, in pertinent part, that personal service upon a natural person may

be made by delivering the summons within the state to a person of suitable age and discretion at

the actual place of business, dwelling place or usual place of abode of the person to be served

and by . . . mailing the summons to the person to be served at his or her last known residence or

business. Service in this manner "is a two-step form of service in which a delivery and mailing

are both essential" Aurora Loan Servs., LLC v. Revivo, 2019 NY Slip Op 06210 (App. Div.

August 21, 2019). There are many instances in which co-employees and service on minors have

been deemed sufficient service under CPLR 308(2) and service on Carter was no different and

sufficient.

        In Chemical Bank v. Kuehl, N.Y.L.J., Oct. 19, 1972 at 16, col. 2 (Sup. Ct. N.Y. County),

service upon the 17-year old son of the defendant was held proper. The court noted that it is not

insufficient as a matter of law to serve an adolescent, since there is no statutory requirement of

delivery to an adult: "The test applied...is whether the person served was of sufficient age and

understanding to transmit the papers to the defendant." Id. Similarly, the defendant's 13-year old

son was held to be a person of suitable age and discretion in Bradian v. Chavez, N.Y.L.J., April

23, 1968, at 16, col. 6 (Sup. Ct. Bronx County). A hospital administrator was held to be a person

of suitable age and discretion to accept service of process for a doctor working in the hospital in

Chalk v. Catholic Medical Center, N.Y.L.J., Sept. 1, 1976, at 8, col. 3 (Sup. Ct. Kings County).

In G-M Assoc. v. Aldo Realty Co., N.Y.L.J., Jan. 5, 1977, at 19, col. 2 (Sup. Ct. Suffolk

County), delivery of the summons and complaint to a part-time domestic in a household was

deemed valid service. The court therein noted that, unlike Federal Rule 4(d)(1), "CPLR 308(2)

does not require that the person served reside in the defendant's abode and thus service on a


                                             4
domestic whose residence is elsewhere would seem to be proper in New York, provided, of

course, that the person is 'a person of suitable age and discretion."' Id.

       Furthermore, when a process server is not permitted to proceed to the person who is to be

served by a doorman or some other employee, the outer bounds of the actual location must be

deemed to extend to the location at which the process server's progress is arrested. See F.I.

DuPont, Glore Forgan & Co. v. Chen, 41 N.Y.2d 794, 396 N.Y.S.2d 343, 346, 364 N.E.2d 1115,

1117 (1977). In Chen, that location was a lobby. The Court ruled, that the service in Chen, met

the service requirements of CPLR § 308(2) by leaving the summons and complaint with the

doorman in the lobby. Hence, the service of Carter as indicted the Affidavit of Service filed

with this court and the Affidavit of Santos dated September 26, 2019, is valid and sufficient

service of Carter.

       B. Service of Shawn Carter Complies With Federal Rule of Civil Procedure
       4(e)(2)(c).



       Service of process is also sufficient pursuant to F.R.C.P 4(e)(2). An agent’s authority to

accept service may be implied from the relationship between the principal and agent. See Sikhs

for Justice v. Nath, 850 F. Supp. 2d 435 (S.D.N.Y. 2012). An agent's authority to accept service

may be implied in fact.    See, e.g., Gibbs v. Hawaiian Eugenia Corp., 581 F.Supp. 1269, 1271

(S.D.N.Y.1984); see also 2 Moore's Federal Practice ¶ 4.10[4], at 4-173 to 4-174 (“The agency

for the receipt of process may be implied from the surrounding circumstances.”); 4A Charles A.

Wright & Arthur R. Miller, Federal Practice & Procedure § 1097, at 84-85 (2d ed. 1987)

(“[A]lthough authority to accept process need not be explicit, it must either be express or implied

from the type of relationship between defendant and the alleged agent.”); 1 Robert C. Casad,

Jurisdiction in Civil Action § 3.01[2][b], at 3-12 to 3-13 (1991) ( “Some cases have found actual

                                              5
appointment in the absence of any express grant of authority, however, by resort to the doctrine

of apparent authority or agency by estoppel.”).             U.S. v. Ziegler Bolt and Parts Co., 111 F.3d 878

(Fed. Cir. 1997).

           In this case, on August 27, 2019, Santos, process server, informed the receptionist at Roc

Nation LLC that he needed to serve Shawn Carter, Roc Nation’s founder. He was told to wait

for a person authorized to accept service and the receptionist was seen making phone calls by

Santos. Five minutes later, DeNeree approached Santos in the lobby and informed him that he

was authorized to accept service on behalf of Carter and was Carter’s executive assistant. Now,

DeNeree claims (1) it was his first day at work (2) that he was accepting “routine mailing” and

(3) that he is not Carter’s executive assistant but is the executive assistant for Desiree Perez,

Carter long time business partner of 22 years. Either DeNeree’s September 16, 2019 Declaration

is a falsehood, or Carter was attempting to evade service at his place of business. Neither can be

tolerated by this Court. For the reasons and the case law cited above, DeNeree was an agent of

Carter authorized to accept service of process pursuant to F.R.C.P. 4(e)(2).3


2. Untimely Service of Carter Pursuant to F.R.C.P. 4(m) And Cross Motion For More Time
To Serve Defendants

Federal Rule of Civil Procedure 4(m) states as follows:

                    (m) Time Limit for Service. If a defendant is not served
                    within 90 days after the complaint is filed, the court – on
                    motion or on its own after notice to the plaintiff – must
                    dismiss the action without prejudice against that defendant
                    or order that service be made within a specified time. But
                    if the plaintiff shows good cause for the failure, the court
                     must extend the time for service for an appropriate period.




3
    Noticeably absent from the record is an Affidavit from Carter disaffirming the actions of DeNeree.

                                                      6
           The Complaint in this action was filed on May 18, 2019 and an Amended Complaint was

filed two (2) months later on July 15, 2019. Of the six (6) defendants in this action, one only

defendant remains without service, Timothy Mosley (“Mosley”), and he is represented by the

same counsel for Universal Music Group, Shawn Carter and Roc-A-Fella Records.


           Service on Mosley has been difficult because he sold his home, a Miami, FL

condominium on June 25, 2019 that he purchased in 2018. See Exhibit “B” (Deed) and “C”

(Forbes 2018 Article) to the Affidavit of Christopher Brown dated September 27, 2019. Plaintiff

requests more time to locate Mosley, however, it is clear that he has actual notice of the litigation

through his counsel. Plaintiff requests until November 15, 2019 to serve Mosley and any other

defendants in which service is challenged.

           Good cause is “generally found only in exceptional circumstances where the plaintiff’s

failure to serve process in a timely manner was the result of circumstances beyond its control.”

Eastern Refractories Co., Inc. v. Forty Eight Insulations, Inc., 187 F.R.D. 503, 505 (S.D.N.Y.

1999). It “is measured against the plaintiff’s reasonable efforts to effect service and the prejudice

to the defendant from the delay, and the court should look to whether the plaintiff was diligent in

making reasonable efforts to effect service.” George v. Prof. Disposables Int’l, Inc., 221 F. Supp.

3d 428, 432-33 (S.D.N.Y. 2016).

           Plaintiffs have served 5 of the 64 Defendants in this action and has been diligent in

serving the parties. There is no prejudice to the defendants in this action. The Amended

Complaint was filed in this action on July 15, 2019 and service for the 5 defendants appear on

the Docket Sheet. No defendant has filed an Answer to the Amended Complaint as of yet.




4
    The service attempts on Carter occurred on August 5, 2019 and August 27, 2019.

                                                    7
Actual notice and/or lack of prejudice to the defendant is an adequate basis for excusing

noncompliance with Rule 4(m) when the plaintiff has attempted to complete service on the

parties. In re Veon Ltd. Sec. Litig., No. 15-CV-08672 (ALC), 2018 WL 4168958, at *19

(S.D.N.Y. Aug. 30, 2018); Cassano v. Altshuler, 186 F. Supp. 3d 318, 323 (S.D.N.Y. 2016). As

5 of the 6 Defendants have been served and all of the defendants have actual notice of the

litigation, an enlargement of time is warranted to complete service on the one (1) defendant

remaining, until November 15, 2019.


        District courts have discretion to extend time to serve process even in the absence of

good cause. Hahn v. Office & Prof. Empls. Intern.Union, AFL-CIO, 107 Supp. 3d 379, 382

(S.D.N.Y 2015). In making this decision, courts will consider whether (1) the defendant had

actual notice that the plaintiff had filed a claim (2) the defendant concealed a defect in attempted

service (3) the defendant suffered prejudice as a result of plaintiff’s delay, and (4) if the statute of

limitation would bar the refiled action. Osrecovery, Inc. v. One Group Intern, Inc., 234 F.R.D.

59, 62 (S.D.N.Y 2005). In deciding whether to grant an extension, courts can balance excuses

offered by the plaintiff, the length of the delay, and any prejudice to either party. See Spinale v.

U.S., No. 03CIV1704KMWJCF, 2005 WL 659150, at *4 (S.D.N.Y. 2005). As previously

indicated, only one (1) defendant had not been served, Mosley, but he has actual notice of the

lawsuit, has not been prejudiced, the delay in serving the last defendant has not been long and the

statute of limitations has not run. For these reasons, an enlargement of time pursuant to F.R.C.P

6 (b) is requested until November 15, 2019.5 Plaintiff amended the Complaint in July 2019 and 5




5
  Plaintiff also requests and enlargement of time to serve Defendant Carter is the existing service is deemed
insufficient.

                                                    8
defendants were served by the conclusion of August 2019. Plaintiff has not delayed in serving

the parties and the request to enlarge time should be granted by this Court.


3. Duty To Avoid Unnecessary Expenses of Serving Summons.
       F.R.C. P. 4 requires cooperation in saving expenses for serving a Summons and

Complaint. On July 13, 2019 and July 18, 2019 it was requested that Attorney Lepera

who is counsel to Universal Music Group, Roc-a-Fella Records Inc, Shawn Carter and

Timothy Mosley accept service of process. See Exhibit A to Affidavit of Christopher

Brown dated, September 27, 2019. Attorney Lepera failed to respond.



                                        CONCLUSION

       For the reasons states above, the Defendant Carter’s Motion To Dismiss for

insufficient service must be denied and Plaintiff’s Cross Motion for an enlargement of

time to serve Defendant Mosley must be granted.



                                             ERNIE HINES D/B/A COLORFUL MUSIC
                                             By His Attorneys,




                                             Christopher Brown
                                             CB3465
                                             Brown & Rosen LLC
                                             Attorneys At Law
                                             100 State Street, Suite 900
                                             Boston, MA 02109
                                             617-728-9111 (T)
Dated: September 27, 2019                    cbrown@brownrosen.com




                                            9
